     Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 1 of 53 PAGEID #: 1




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION



PHILLIP GERVAIS,                           Case No. 1:20-cv-983

individually and on behalf of all others
similarly situated,                        CLASS ACTION COMPLAINT

                     Plaintiff,
                                           DEMAND FOR JURY TRIAL
v.

LUXOTTICA OF AMERICA INC.,


                     Defendant.
    Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 2 of 53 PAGEID #: 2




       Plaintiff Phillip Gervais (“Plaintiff”), individually and on behalf of all other persons

similarly situated, and through his attorneys of record, alleges the following against Defendant

Luxottica of America Inc. (“Luxottica” or “Defendant”) based upon personal knowledge with

respect to himself, on information and belief derived from investigation by his counsel, and review

of public documents as to all other matters.

                                       INTRODUCTION

       1.      Luxottica is the service provider to Plaintiff’s eye healthcare provider, Target

Optical. Target Optical utilizes Luxottica’s online eye doctor appointment scheduling application

(the “Scheduling Application”), which is used by its patients to schedule appointments online or

over the phone.1 Plaintiff has been a patient at Target Optical since May 2018 and has made various

appointments through the Scheduling Application. Unfortunately for Plaintiff, Luxottica did not

adequately safeguard his data, and he and thousands of other patients are now the victims of a

large-scale, long-lasting data breach that will impact them for years to come.

       2.      Luxottica is responsible for allowing the data breach to occur because it failed to

implement and maintain reasonable safeguards and failed to comply with industry-standard data

security practices, contrary to the representations made in its Privacy Policy and incorporated

HIPAA Notice.

       3.      During the duration of the data breach, Luxottica failed to detect unauthorized third

parties’ access to its computer data and storage systems, notice the massive amounts of data that

were compromised, and failed to take any steps to investigate the red flags that should have warned

Luxottica that its systems were not secure.

       4.      Luxottica had obligations created by HIPAA, contract, industry standards, common

law, and representations made to Plaintiff and class members, to keep their personal identifiable

information (“PII”), including protected health information (“PHI”), confidential and to protect it

from unauthorized access and disclosure.

1
 https://securityaffairs.co/wordpress/110565/data-breach/luxottica-lenscrafters-eyemed-data-
breach.html (last visited November 21, 2020).




                                                 1
       Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 3 of 53 PAGEID #: 3




          5.     Plaintiff and class members provided their PII to Luxottica with the reasonable

expectation and mutual understanding that Luxottica would comply with its obligations to keep

such information confidential and secure from unauthorized access.

          6.     Luxottica’s data security obligations were particularly important given the

substantial increase in cyberattacks and data breaches in the healthcare industry preceding the date

of the data breach.

          7.     As a result of Luxottica’s failure to protect the consumer information it was

entrusted with, Plaintiff and class members have been exposed to and/or are at a significant risk of

identity theft, financial fraud, and other identity-related fraud into the indefinite future. Plaintiff

and class members have also lost the inherent value of their PII. This harm was compounded by

Luxottica’s failure to ensure that patients of its eye healthcare providers received proper and timely

notification of the data breach.

                                             PARTIES

          8.     Plaintiff is a citizen and resident of the State of California. Plaintiff made an

appointment and received eye healthcare treatment from Target Optical, one of Luxottica’s eye

healthcare providers. He entrusted PII, including PHI, to Luxottica with the reasonable expectation

and understanding that Luxottica would protect and safeguard that information from compromise,

disclosure, and misuse by unauthorized users, and would be timely notified of any data security

incidents involving his PII should such occur.

          9.     Luxottica is an Ohio corporation with its principal place of business in Mason,

Ohio. It is the subsidiary of Luxottica Group S.p.A., an Italian eyewear conglomerate. Luxottica

was formerly known as Luxottica Retail North America Inc.

          10.    Luxottica produces and licenses eyewear under numerous brand names, including

Coach, Chanel, Dolce & Gabbana, Oakley, Prada, and Ray-Ban, among others. 2 It also operates

various retail brands, including LensCrafters, Pearle Vision, Sunglass Hut, and Target Optical. 3 In

2
    http://www.luxottica.com/en/eyewear-brands (last visited November 21, 2020).
3
    http://www.luxottica.com/en/retail-brands (last visited November 21, 2020).




                                                  2
    Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 4 of 53 PAGEID #: 4




addition, Luxottica operates EyeMed Vision Care, “the second largest vision benefits company in

the United States, serving approximately 52 million members in large, medium and small-sized

companies, as well as government entities.”4

        11.     Luxottica provides optometry and vision services to customers in connection with

some of its retail operations (i.e., eye healthcare providers), including Target Optical. In the

ordinary course of receiving treatment and heath care services from Luxottica, optometry and

vision service customers (“Patients”) are required to provide contact information (including, but

not limited to, name, email, and shipping address) and financial information (including, but not

limited to, credit card number, expiration date, etc.).5 Patients also must provide their date of birth,

insurance information and coverage, and other information that may be deemed necessary to

provide care.

        12.     Luxottica also gathers certain medical information about Patients and creates

records of the care it provides them.

        13.     Additionally, Luxottica may receive private and personal information from other

individuals and/or organizations that are part of a Patient’s “circle of care,” such as referring

physicians, Patients’ other doctors, Patients’ plan(s), close friends, and/or family members.

        14.     All of Luxottica’s current and future affiliates and other brands may share Patient

information with each other for various purposes. 6

                                  JURISDICTION AND VENUE

        15.     This Court has subject matter jurisdiction pursuant to the Class Action Fairness Act

of 2005 (“CAFA”), 28 U.S.C. § 1332(d). The amount in controversy exceeds the sum of

$5,000,000 exclusive of interest and costs, there are more than 100 putative class members, and

minimal diversity exists because putative class members are citizens of a different state than

Luxottica.

4
  http://www.luxottica.com/en/retail-brands/eyemed-vision-care (last visited November 21, 2020).
5
  https://web.archive.org/web/20171206105128/http://www.targetoptical.com/to-us/privacy-
policy#privacyStatement (last visited November 24, 2020).
6
  Id.




                                                   3
    Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 5 of 53 PAGEID #: 5




       16.     This Court has personal jurisdiction over Luxottica because it is authorized to and

regularly conducts business in Ohio and is headquartered in Mason, Ohio.

       17.     Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to Plaintiff’s claims occurred in this District.

                                    FACTUAL ALLEGATIONS

                 Luxottica and Its Privacy and Data Security Representations

       18.      Luxottica touts that it is “a market leader in the design, manufacture and

distribution of fashion, luxury, sports and performance eyewear.” 7 As of December 31, 2019,

Luxottica operated a total of 3,849 corporate stores in North America, including multiple Target

Optical locations throughout the United States. 8

       19.     Luxottica’s EyeMed Vision Care is the second largest vision benefits company in

the United States, serving over 52,000,000 members. 9

       20.     Luxottica is fully aware of the sensitive nature of Patients’ PII and PHI stored on

or processed through its systems.

       21.     Luxottica’s Privacy Policy states that it collects certain PII from consumers,

including: (1) contact information (including, but not limited to, name, email, and shipping

address); and (2) financial information (including, but not limited to, credit card number,

expiration date, etc.).10 The Privacy Policy is provided to every Patient upon request and is posted

on Luxottica’s websites.




7
 http://www.luxottica.com/en (last visited November 21, 2020).
8
 https://www.statista.com/statistics/241663/number-of-stores-of-luxottica-in-north-
america/#:~:text=As%20of%20December%2031%2C%202019,corporate%20stores%20in%20N
orth%20America (last visited November 21, 2020); https://local.targetoptical.com/ (last visited
November 24, 2020).
9

www.luxottica.com/sites/luxottica.com/files/luxottica_group_relazione_finanziaria_annuale_201
8_eng_20190410.pdf (last visited November 21, 2020).
10
   https://web.archive.org/web/20171206105128/http:/www.targetoptical.com/to-us/privacy-
policy#privacyStatement (last visited November 24, 2020).




                                                    4
     Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 6 of 53 PAGEID #: 6




       22.     Luxottica makes representations to its customers and their Patients regarding its

data security practices. Its Privacy Policy specifically states: “We follow generally accepted

industry standards to protect the personal information submitted to us, both during transmission

and once we receive it.”11

       23.     In the course of treating Patients, Luxottica acquires, collects, and stores a massive

amount of PII, including PHI, on its Patients.

       24.     As a condition of receiving healthcare services from Luxottica, Luxottica requires

that its Patients entrust it with highly sensitive PII, including PHI.

       25.     Luxottica’s HIPAA Notice provides that it collects PHI from Patients “for

treatment, to obtain payment for treatment, for administrative purposes, and to evaluate the quality

of care and service that you receive.”12 It further provides that, “[y]our health information is

contained in a medical or optical dispensary record that is the physical property of Luxottica

Retail.13 Your health information consists of any information, whether in oral or recorded form,

that is created or received by us and individually identifies you, and that relates to your past,

present or future physical or mental health or condition; the provision of health care to you; or the

past, present or future payment for the provision of health care to you.” 14

       26.     Recognizing the sensitivity of the health information it maintains, Luxottica has a

HIPAA Notice stating that it is “committed to protecting your privacy,” and that it is “required by

applicable federal and state law to…[m]aintain the privacy and safeguard the security of your

health information; [and] notify you, along with all other affected individuals, of a breach of

unsecured health information….”15




11
    Id.
12
   https://web.archive.org/web/20170619102139/http://www.targetoptical.com/to-
us/content/hipaa (last visited November 24, 2020).
13
   Luxottica is formerly known as Luxottica Retail North America Inc.
14
   Id.
15
   Id.




                                                   5
     Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 7 of 53 PAGEID #: 7




        27.     Luxottica’s HIPAA Notice specifically sets forth expectations for Luxottica’s

behavior in the event of a data breach, providing that if Luxottica “discover[s] that your health

information has been breached (for example, disclosed to or acquired by an unauthorized person,

stolen, lost, or otherwise used or disclosed in violation of applicable privacy law) and the privacy

or security of the information has been compromised, we must notify you of the breach without

unreasonable delay and in no event later than 60 days following our discovery of the breach.”

        28.     By obtaining, collecting, using, and deriving a benefit from Plaintiff’s and class

member’s PII, Luxottica assumed legal and equitable duties and knew or should have known that

it was responsible for protecting Plaintiff and class members’ PII from disclosure.

        29.     Plaintiff and class members have taken reasonable steps to maintain the

confidentiality of their PII.

        30.     Plaintiff and class members relied on Luxottica to keep their PII confidential and

securely maintained, to use this information for business purposes only, and to make only

authorized disclosures of this information.

              Luxottica’s Knowledge That It Was and Is a Target of Cyber Threats

        31.     Luxottica knew it was a prime target for hackers given the significant amount of

sensitive Patient PII processed through its computer data and storage systems.

        32.     Experts studying cyber security routinely identify healthcare providers as being

particularly vulnerable to cyberattacks because of the value of the PII and PHI which they collect

and maintain.

        33.     Luxottica’s knowledge is underscored by the massive number of data breaches,

including those perpetrated against the healthcare sector, that have occurred in recent years. Over

41 million patient records were breached in 2019, with a single hacking incident affecting close to

21 million records.16 Healthcare data breaches in 2019 almost tripled those the healthcare industry



16
  https://www.fiercehealthcare.com/tech/number-patient-records-breached-2019-almost-tripled-
from-2018-as-healthcare-faces-new-threats (last visited November 25, 2020).




                                                 6
     Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 8 of 53 PAGEID #: 8




experienced in 2018 when 15 million patient records were affected by breach incidents, according

to a report from Protenus and DataBreaches.net. 17

       34.     Protenus, a healthcare compliance analytics firm, analyzed data breach incidents

disclosed to the U.S. Department of Health and Human Services or the media during 2019, finding

there has been an alarming increase in the number of breaches of patient privacy since 2016, when

there were 450 security incidents involving patient data.18 In 2019, that number jumped to 572

incidents, which is likely an underestimate, as two of the incidents for which there were no data

affected 500 dental practices and clinics and could affect significant volumes of patient records.

There continues to be at least one health data breach per day. 19

       35.     Despite knowing the prevalence of these healthcare data breaches, Luxottica failed

to prioritize data security by adopting reasonable data security measures to prevent and detect

unauthorized access to their highly sensitive systems and databases. Luxottica had the resources

to prevent a breach, but neglected to adequately invest in data security, despite the growing number

of well-publicized data breaches affecting the healthcare industry.

       36.     Luxottica failed to undertake adequate analyses and testing of its own systems,

training of its own personnel, and other data security measures to ensure that similar vulnerabilities

were avoided or remedied and that Plaintiff’s and class members’ PII and PHI was protected.

                                         The Data Breach

       37.     On August 9, 2020, Luxottica allegedly learned that on August 5, 2020, an

unauthorized person accessed the Scheduling Application (the “Data Breach”). According to

Luxottica, upon learning of the Data Breach, it “contained it, and immediately began an

investigation to determine the extent of the incident.” On August 28, 2020, Luxottica preliminarily

concluded that the attacker might have accessed and acquired patient information. 20


17
   Id.; see also https://www.protenus.com/resources/2020-breach-barometer/              (last   visited
November 25, 2020).
18
   Id.
19
   Id.
20
   https://luxottica.kroll.com/(last visited November 21, 2020).




                                                  7
     Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 9 of 53 PAGEID #: 9




       38.     Despite having knowledge of the Data Breach no later than August 2020, Luxottica

did not issue a “Security Incident” notification until October 28, 2020, nor did it notify impacted

patients until October 28, 2020 or later.21

       39.     The Security Incident notification disclosed that the personal information accessed

in the Data Breach may have included: “full name, contact information, appointment date and time,

health insurance policy number, and doctor or appointment notes that may indicate information

related to eye care treatment, such as prescriptions, health conditions or procedures.” 22

       40.     Luxottica reported to the U.S. Department of Health and Human Services that the

Data Breach compromised the PII of at least 829,454 Patients. 23

       41.     On or about October 28, 2020, Plaintiff received a letter from Luxottica, disclosing

that patient information may have been accessed or acquired by an attacker and that based on its

investigation, it had determined that the personal information involved in the incident may have

included Plaintiff’s: “full name, contact information, appointment date and time, and doctor or

appointment notes that may indicate information related to eye care treatment, such as

prescriptions, health conditions, or procedures.” A true and correct copy of the October 28, 2020

letter is attached hereto as Exhibit A.

       42.     Prior to receiving this letter, Plaintiff visited a Target Optical store in Santa Clara,

California, on five to ten occasions from May 25, 2018 through November 19, 2020. At his

October 3, 2020 visit, immediately preceding the Data Breach, Plaintiff obtained an annual vision

exam, and purchased new prescription contacts. Plaintiff pays out-of-pocket copays for the

services he receives from Target Optical.

       43.     Plaintiff provided his vision insurance information and, to the best of his

recollection, information pertaining to his medical history to Luxottica or its employees in

connection with his visits to Target Optical.


21
   Id.
22
   Id.
23
    https://ocrportal.hhs.gov/ocr/breach/breach_report.jsf (last visited November 30, 2020).




                                                  8
     Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 10 of 53 PAGEID #: 10




        44.    While Luxottica claimed it was “not aware of any misuse of personal information

or harm to patients as a result of this incident,” it could not rule out the possibility and advised

Plaintiff to “remain vigilant, including by regularly reviewing your account statements.” 24

        45.    Moreover, the Data Breach follows a ransomware cyberattack in September 2020,

involving Luxottica’s parent company, Luxottica Group S.p.A., in which “some of the web sites

operated by the company were not reachable, including Ray-Ban, Sunglass Hut, LensCrafters,

EyeMed, and Pearle Vision.”25

        46.    Thereafter, a “huge trove of files” was posted on the dark web, “related to the

personnel office and finance departments,” of Luxottica S.p.A. 26

        47.    Cybersecurity intelligence firm Bad Packets posited that the source of the

ransomware attack was “a Citrix ADX controller device vulnerable to the critical CVE-2019 19781

flaw.”27

        48.    As a result, Luxottica and its international parent company have apparently suffered

two serious data breaches in a span of only two months, signaling pervasive problems in

Luxottica’s cybersecurity practices.

        49.    Because of the nature of the PII stored or processed by Luxottica, Plaintiff

understands that all categories of PII were subject to unauthorized access and exfiltration, theft, or

disclosure. In other words, criminals would have no purpose for hacking Luxottica other than to

exfiltrate or steal the coveted PII stored or processed by Luxottica.

        50.    Moreover, and notwithstanding the representations in its HIPAA Notice that it

would notify affected individuals of a data breach without unreasonable delay and in no event later

24
   See Ex. A.
25
   https://securityaffairs.co/wordpress/108611/cyber-crime/luxottica-cyber-attack.html      (last
visited November 25, 2020).
26
   https://securityaffairs.co/wordpress/109778/data-breach/luxottica-data-leak-ransomware.html
(last visited November 25, 2020); see also https://www.itwire.com/security/eyewear-giant-
luxottica-hit-by-windows-nefilim-ransomware,-data-leaked.html (last visited November 25,
2020).
27
   https://www.bleepingcomputer.com/news/security/ray-ban-owner-luxottica-confirms-
ransomware-attack-work-disrupted/ (last visited November 25, 2020).




                                                  9
   Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 11 of 53 PAGEID #: 11




than 60 days following discovery of the breach, Plaintiff did not receive notice of the Data Breach

until October 28, 2020, more than 60 days following Luxottica’s alleged discovery of the Data

Breach.

       51.     Luxottica’s response to the Data Breach caused confusion among the victims of the

Data Breach, resulting in class members spending time, and continuing to spend a significant

amount of time into the future, taking measures to protect themselves from identity theft, fraud,

and other identity-related crimes.

       52.     Luxottica is responsible for allowing the Data Breach to occur because it failed to

implement and maintain any reasonable safeguards and failed to comply with industry-standard

data security practices, contrary to the representations made in Luxottica’s Privacy Policy and

HIPAA Notice and its explicit and implied agreements with its Patients, including Plaintiff and

class members.

       53.     As a result of Luxottica’s failure to protect the sensitive PII it was entrusted with,

Plaintiff and class members are at a significant risk of identity theft, financial fraud, and other

identity-related fraud into the indefinite future. Plaintiff and class members have also lost the

inherent value of their PII.

       54.     Plaintiff and class members provided their PII to Luxottica with the expectation

and understanding that Luxottica would adequately protect and store his data. If Plaintiff and class

members had known that Luxottica’s data security was insufficient to protect their PII, they would

have demanded that their eye healthcare provider not store or process their PII through Luxottica’s

computer data and storage systems.

Luxottica Failed to Comply with Regulatory Guidance and Meet Consumers’ Expectations

       55.     Federal agencies have issued recommendations and guidelines to temper data

breaches and the resulting harm to individuals and financial institutions. For example, the FTC has

issued numerous guides for business highlighting the importance of reasonable data security




                                                10
     Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 12 of 53 PAGEID #: 12




practices. According to the FTC, the need for data security should be factored into all business

decision-making.28

        56.    In 2016, the FTC updated its publication, Protecting Personal Information: A

Guide for Business, which established guidelines for fundamental data security principles and

practices for business.29 Among other things, the guidelines note businesses should protect the

personal customer information that they keep; properly dispose of personal information that is no

longer needed; encrypt information stored on computer networks; understand their network’s

vulnerabilities; and implement policies to correct security problems. The guidelines also

recommend that businesses use an intrusion detection system to expose a breach as soon as it

occurs; monitor all incoming traffic for activity indicating someone is attempting to hack the

system; watch for large amounts of data being transmitted from the system; and have a response

plan ready in the event of a breach. 30

        57.    Additionally, the FTC recommends that companies limit access to sensitive data;

require complex passwords to be used on networks; use industry-tested methods for security;

monitor for suspicious activity on the network; and verify that third-party service providers have

implemented reasonable security measures. 31

        58.    The FTC has brought enforcement actions against businesses for failing to

adequately and reasonably protect customer information, treating the failure to employ reasonable

and appropriate measures to protect against unauthorized access to confidential consumer data as

an unfair act or practice prohibited by Section 5 of the Federal Trade Commission Act, 15 U.S.C.




28
   Federal     Trade       Commission,      Start     With      Security     (June       2015),
https://www.ftc.gov/system/files/documents/plain-language/pdf0205-startwithsecurity.pdf (last
visited May 26, 2020).
29
   Federal Trade Commission, Protecting Personal Information: A Guide for Business (Oct. 2016),
https://www.ftc.gov/system/files/documents/plain-language/pdf-0136_proteting-personal-
information.pdf.
30
   Id.
31
   FTC, Start With Security, supra note 27.




                                               11
     Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 13 of 53 PAGEID #: 13




§ 45. Orders resulting from these actions further clarify the measures businesses must take to meet

their data security obligations.32

        59.    In this case, Luxottica was fully aware of its obligation to use reasonable measures

to protect the PII of its customers, acknowledging as much in its own Privacy Policy and HIPAA

Notice. Luxottica also knew it was a target for hackers. But despite understanding the

consequences of inadequate data security, Luxottica failed to comply with industry-standard data

security requirements.

        60.    Luxottica’s failure to employ reasonable and appropriate measures to protect

against unauthorized access to Patients’ PII constitutes an unfair act or practice prohibited by

Section 5 of the FTC Act, 15 U.S.C. § 45, and various state consumer protection and data breach

statutes.

                                     Effect of the Data Breach

        61.    Luxottica’s failure to keep Plaintiff and class members’ PII secure has severe

ramifications. Given the sensitive nature of the PII stolen in the Data Breach, cyber criminals have

the ability to commit identity theft and other identity-related fraud against Plaintiff and class

members now and into the indefinite future.

        62.    The information stolen from Luxottica included PHI, which “can fetch up to $350

on the dark web.”33 Stolen PHI is a one of the most valuable commodities on the criminal

information black market. In 2014, the FBI warned healthcare organizations that PHI data is worth

10 times the amount of personal credit card data on the black market. 34 PHI data for sale is so

32
   Federal Trade Commission, Privacy and Security Enforcement: Press Releases,
https://www.ftc.gov/news-events/media-resources/protecting-consumer-privacy/privacy-
security-enforcement (last visited November 25, 2020).
33
   How Cybercriminals Make Money: How much is your information worth to a cybercriminal via
the Dark Web?, Keeper Security, https://www.keepersecurity.com/how-much-is-my-information-
worth-to-hacker-dark-web.html (last visited November 25, 2020).
34
   Stolen PHI health credentials can sell for up to 20 times the value of a U.S. credit card number,
according to Don Jackson, director of threat intelligence at PhishLabs, a cyber-crime protection
company who obtained this data by monitoring underground exchanges where cyber-criminals sell
the information. See https://hipaahealthlaw.foxrothschild.com/2015/03/articles/articles/hacked-
health-records-prized-for-their-black-market-




                                                12
   Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 14 of 53 PAGEID #: 14




valuable because PHI information is so broad, and it can therefore be used for a wide variety of

criminal activity such as to create fake IDs, buy medical equipment and drugs that can be resold

on the street, or combine patient numbers with false provider numbers to file fake claims with

insurers.

       63.     The value of Plaintiff’s and the Class members’ PHI on the black market is

considerable. Stolen PHI trades on the black market for years, and criminals frequently post stolen

private information openly and directly on various “dark web” Internet websites, making the

information publicly available, for a substantial fee.

       64.     It can take patients years to spot healthcare identity or PHI theft, giving criminals

plenty of time to exploit that information for as much cash as possible. That is exactly why medical

data PHI is more desirable to criminals than credit card theft. Credit card or financial information

theft can be spotted by banks early on, and accounts can be quickly frozen or cancelled once the

fraud is detected, making credit card and financial data much less valuable to criminals than PHI.

       65.     Luxottica has disclosed and given access to the PHI of Plaintiff and class members

for criminals to use in the conduct of criminal activity. Specifically, Luxottica has opened up,

disclosed, and exposed the contact information and PHI of Plaintiff and class members to persons

engaged in disruptive and unlawful business practices and tactics, including spam and “phishing”

emails, robo-dialed calls, junk texts and faxes, other unwanted calls and communications, online

account hacking, unauthorized use of financial accounts, and fraudulent attempts to open

unauthorized financial accounts (i.e., identity fraud), all using the stolen PHI.

       66.     In recognition of the value of PHI, today a growing number of legitimate companies

are developing business models that center on giving consumers a choice on whether or not they

themselves wish to monetize (i.e., sell or rent) their “scrubbed” (i.e., designed to be anonymous)

health data. There are numerous startups that have built platforms to offer pay-to-access

value/#:~:text=Stolen%20health%20credentials%20can%20go,a%20cyber%20crime%20protecti
on%20company (last visited November 25, 2020). Dark web monitoring is a commercially
available service which, at a minimum, Luxottica can and should perform (or hire a third-party
expert to perform).




                                                 13
     Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 15 of 53 PAGEID #: 15




information to researchers from universities, medical institutes, and pharmaceutical companies—

and that allow consumers such as Plaintiff and class members to monetize their own PHI and turn

a profit on it if they so choose.

        67.     Consumers who are customers of these startups receive compensation for allowing

access to information such as that which was stolen in the Data Breaches, only anonymized or

scrubbed.35 By way of the Data Breaches, Luxottica has compromised not only Plaintiff’s and class

Members’ privacy, but also a substantial portion of the value of their PHI that is being misused

and monetized by cyber-criminals.

        68.     Luxottica’s use of outdated and insecure computer systems and software that are

easy to hack, and its failure to maintain adequate security measures and an up-to-date technology

security strategy, demonstrates a willful and conscious disregard for patient and consumer privacy,

and has exposed the PII and PHI of Plaintiff and class members to cyber-criminals.

        69.     PII also has significant monetary value in part because criminals continue their

efforts to obtain this data.36 In other words, if any additional breach of sensitive data did not have

incremental value to criminals, one would expect to see a reduction in criminal efforts to obtain

such additional data over time. Instead, just the opposite has occurred. For example, the Identity

Theft Resource Center reported 1,473 data breaches in 2019, which represents a 17 percent

increase from the total number of breaches reported in 2018.37

        70.     The value of PII is key to unlocking many parts of the financial sector for

consumers. Whether someone can obtain a mortgage, credit card, business loan, tax return, or even

35
   Depending on their health and demographics, users of CoverUS can generate the equivalent of
$100 to $1,000 a month if they monetize their PHI. People with illnesses and special conditions
that are of particular interest to researchers can earn even more money. Fast Company, “Can This
App That Lets You Sell Your Health Data Cut Your Health Costs” by Ben Schiller, January 4,
2018.
36
   Data Breaches Rise as Cybercriminals Continue to Outwit IT, CIO Magazine (Sept. 28, 2014),
available         at         http://www.cio.com/article/2686167/data-breach/data-breaches-rise-as-
cybercriminals-continue-to-outwit-it.html (last visited November 25, 2020).
37
   2019 End-of-Year Data Breach Report (2019), Identity Theft Resource Center, available at
https://www.idtheftcenter.org/wp-content/uploads/2020/01/01.28.2020_ITRC_2019-End-of-
Year-Data-Breach-Report_FINAL_Highres-Appendix.pdf (last visited November 25, 2020).




                                                 14
     Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 16 of 53 PAGEID #: 16




apply for a job depends on the integrity of their PII. Similarly, the businesses that request (or

require) consumers to share their PII as part of a commercial transaction do so with the expectation

that its integrity has not been compromised.

        71.    Luxottica recognizes the value of PII, as its possession and processing of PII allows

it to advance its own commercial or economic interests. Luxottica annually receives for the

business’s commercial purposes or shares for commercial purposes, alone or in combination, the

personal information of 50,000 or more consumers.

        72.    Annual monetary losses for victims of identity theft are in the billions of dollars. In

2017, fraudsters stole $16.8 billion from consumers in the United States, which includes $5.1

billion stolen through bank account take-overs. 38

        73.    The annual cost of identity theft is even higher. McAfee and the Center for Strategic

and International Studies estimates that the likely annual cost to the global economy from

cybercrime is $445 billion a year.39

        74.    Reimbursing a consumer for a financial loss due to fraud does not make that

individual whole again. On the contrary, in addition to the irreparable damage that may result from

the theft of PII, identity theft victims must spend numerous hours and their own money repairing

the impact to their credit. After conducting a study, the Department of Justice’s Bureau of Justice

Statistics found that identity theft victims “reported spending an average of about 7 hours clearing

up the issues” and resolving the consequences of fraud in 2014. 40

        75.    Even before the occurrence of identity theft, victims may spend valuable time and

suffer from the emotional toll of a data breach. Plaintiff has spent at least one hour responding to


38
   Javelin, 2018 Identity fraud: Fraud Enters A New Era of Complexity, available at
https://www.javelinstrategy.com/coverage-area/2018-identity-fraud-fraud-enters-new-era-
complexity (last visited November 25, 2020).
39
   Insurance Information Institute, Facts + Statistics: Identity theft and cybercrime, available at
https://www.iii.org/fact-statistic/facts-statistics-identity-theft-and-cybercrime  (last    visited
November 25, 2020).
40
   U.S. Department of Justice, Victims of Identity Theft, 2014 (Revised November 13, 2017),
available at http://www.bjs.gov/content/pub/pdf/vit14.pdf (last visited November 25, 2020).




                                                 15
     Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 17 of 53 PAGEID #: 17




the Data Breach after receiving notice from Luxottica, including by conducting independent online

research regarding the scope of the breach and monitoring his credit score. He will continue to

expend time reviewing account statements and any correspondence from insurers and healthcare

providers to guard against medical fraud.

        76.      The impact of identity theft can have ripple effects, which can adversely affect the

future financial trajectories of victims’ lives. For example, the Identity Theft Resource Center

reports that respondents to their surveys in 2013-2016 described that the identity theft they

experienced affected their ability to get credit cards and obtain loans, such as student loans or

mortgages.41 For some victims, this could mean the difference between going to college or not,

becoming a homeowner or not, or having to take out a high interest payday loan versus a lower-

interest loan.

        77.      In a recent survey conducted by the Medical Identity Fraud Alliance (MIFA), a

healthcare industry trade group, 52 percent of victims said their information was used to obtain

government benefits like Medicare or Medicaid. 42 And 59 percent had their identity used to obtain

healthcare, while 56 percent said a scammer parlayed their data into prescription drugs or medical

equipment.43 This is all the type of injury and harm, including actual fraud, Luxottica knows full

well has been reported to it as being suffered by Plaintiff and class Members, and is directly

traceable to the Data Breach. This harm is not merely just possible or certainly impending, it has

actually happened and is ongoing, and Plaintiff and all class Members are in imminent and

immediate danger of being further subjected to this injury.




41
   Identity Theft Resource Center, Identity Theft: The Aftermath 2017, available at
https://www.idtheftcenter.org/images/page-docs/Aftermath_2017.pdf (last visited November 25,
2020).
42
   https://securityintelligence.com/protect-what-you-collect-keep-protected-health-information-
secure/ (last visited November 24, 2020).
43
    Id.




                                                  16
      Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 18 of 53 PAGEID #: 18




           78.    Identity theft can also exact a physical toll on its victims. The same survey reported

that respondents experienced physical symptoms stemming from their experience with identity

theft:

                 48.3% of respondents reported sleep disturbances;

                 37.1% reported an inability to concentrate / lack of focus;

                 28.7% reported they were unable to go to work because of physical symptoms;

                 23.1% reported new physical illnesses (aches and pains, heart palpitations,

                  sweating, stomach issues); and

                 12.6% reported a start or relapse into unhealthy or addictive behaviors. 44

           79.    It is no wonder, then, that identity theft exacts a severe emotional toll on its victims.

The 2017 Identity Theft Resource Center survey 45 evidences the emotional suffering experienced

by victims of identity theft:

                 75% of respondents reported feeling severely distressed;

                 67% reported anxiety;

                 66% reported feelings of fear related to personal financial safety;

                 37% reported fearing for the financial safety of family members;

                 24% reported fear for their physical safety;

                 15.2% reported a relationship ended or was severely and negatively impacted by

                  the identity theft; and

                 7% reported feeling suicidal.

           80.    There may also be a significant time lag between when PII is stolen and when it is

actually misused. According to the U.S. Government Accountability Office, which conducted a

study regarding data breaches:

           [L]aw enforcement officials told us that in some cases, stolen data may be held for

           up to a year or more before being used to commit identity theft. Further, once stolen

44
     Id.
45
     Id.




                                                     17
     Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 19 of 53 PAGEID #: 19




        data have been sold or posted on the Web, fraudulent use of that information may

        continue for years. As a result, studies that attempt to measure the harm resulting

        from data breaches cannot necessarily rule out all future harm. 46

        81.       The risk of identity theft is particularly acute where detailed personal information

is stolen, such as the PII that was compromised in the Data Breach.

        82.       As the result of the Data Breach, Plaintiff and class members have suffered or will

suffer economic loss and other actual harm for which they are entitled to damages, including, but

not limited to, the following:

        a. identity theft and fraud resulting from theft of their PII;

        b. costs associated with the detection and prevention of identity theft and unauthorized

              use of their online accounts, including financial accounts;

        c. losing the inherent value of their PII;

        d. losing the value of Luxottica’s explicit and implicit promises of adequate data security;

        e. costs associated with purchasing credit monitoring and identity theft protection

              services;

        f. unauthorized access to and misuse of their online accounts;

        g. unauthorized access to and misuse of their private health information;

        h. unauthorized charges and loss of use of and access to their financial account funds and

              costs associated with inability to obtain money from their accounts or being limited in

              the amount of money they were permitted to obtain from their accounts, including

              missed payments on bills and loans, late charges and fees, and adverse effects on their

              credit;

        i. lowered credit scores resulting from credit inquiries following fraudulent activities;

        j. costs associated with time spent and the loss of productivity or enjoyment of one’s life

              from taking time to address and attempt to mitigate and address the actual and future

46
  U.S. Government Accountability Office, Report to Congressional Requesters (June 2007),
http://www.gao.gov/new.items/d07737.pdf (last visited November 25, 2020).




                                                   18
     Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 20 of 53 PAGEID #: 20




              consequences of the Data Breach, including discovering fraudulent charges, cancelling

              and reissuing cards, addressing other varied instances of identity theft – such as credit

              cards, bank accounts, loans, government benefits, and other services procured using the

              stolen PII, purchasing credit monitoring and identity theft protection services, imposing

              withdrawal and purchase limits on compromised accounts, updating login information

              for online accounts sharing the same login credentials as were compromised in the Data

              Breach, and the stress, nuisance, and annoyance of dealing with the repercussions of

              the Data Breach;

        k. the continued imminent and certainly impending injury flowing from potential fraud

              and identity theft posed by their PII being in the possession of one or more unauthorized

              third parties; and

        l. continued risk of exposure to hackers and thieves of their PII, which remains in

              Luxottica’s possession and is subject to further breaches so long as Luxottica fails to

              undertake appropriate and adequate measures to protect Plaintiff and class members.

        83.      Additionally, Plaintiff and class members place significant value in data security.

According to a recent survey conducted by cyber-security company FireEye, approximately 50%

of consumers consider data security to be a main or important consideration when making

purchasing decisions and nearly the same percentage would be willing to pay more in order to

work with a provider that has better data security. Likewise, 70% of consumers would provide less

personal information to organizations that suffered a data breach. 47 Indeed, Plaintiff has taken steps

to protect himself from identity theft and fraud. He does not share PII or PHI through websites he

knows to be unsecure and he periodically monitors his credit report (such reviewing of his credit

score having increased in frequency following his receipt of notice of the Data Breach). Before the




47
  FireEye, Beyond the Bottom Line: The Real Cost of Data Breaches (May 11, 2016),
https://www.fireeye.com/blog/executive-perspective/2016/05/beyond_the_bottomli.html (last
visited November 25, 2020).




                                                   19
   Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 21 of 53 PAGEID #: 21




Data Breach, these measures were successful – Plaintiff had not previously suffered identity theft

and, to his knowledge, had not been the victim of a data breach compromising his PHI.

       84.     The cost of hosting or processing Patients’ PII on or through Luxottica’s computer

data and storage systems includes things such as the actual cost of the servers and employee hours

needed to process said transactions. One component of the cost of using these services is the

explicit and implicit promises Luxottica made to protect Patients’ PII. Because of the value

consumers place on data privacy and security, companies with robust data security practices can

command higher prices than those who do not. Indeed, if consumers did not value their data

security and privacy, companies like Luxottica would have no reason to tout their data security

efforts to their actual and potential customers.

       85.     Had the victims of the Data Breach, including Plaintiff, known the truth about

Luxottica’s data security practices—that Luxottica would not adequately protect and store their

data—they would have demanded that their eye healthcare provider not store or process their PII

through Luxottica’s computer data and storage systems and would not have paid for, or would

have paid less for, services at retailers using Luxottica’s systems, including Target Optical

       86.     Plaintiff and class members are at an imminent risk of fraud, criminal misuse of

their PII, and identity theft for years to come as result of the data breach and Luxottica’s deceptive

and unconscionable conduct.

                               CLASS ACTION ALLEGATIONS

       87.     Pursuant to Federal Rule of Civil Procedure 23(b)(1), (b)(2) and (b)(3), Plaintiff

seeks certification of the following Class:

       88.     Class: All consumers in the United States whose PII was compromised in the Data

Breach.

       89.     The Class asserts claims against Luxottica for negligence (Count 1), negligence per

se (Count 2), declaratory judgment (Count 3), breach of confidence (Count 4), breach of express




                                                   20
   Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 22 of 53 PAGEID #: 22




contract (Count 5), breach of implied contract (Count 6), and violation of Ohio’s Consumer Sales

Practices Act (Count 7).

       90.     Pursuant to Federal Rules of Civil Procedure 23(b)(1), (b)(2) and (b)(3), Plaintiff

seeks certification of California state claims in the alternative to the Class claims, as well as

certification of claims for violations of the California Unfair Competition Law (Count 8), the

California Customer Records Act (Count 9) and the California Consumer Privacy Act (Count 10),

on behalf of a subclass of California residents, defined as follows:

       91.     California Subclass: All consumers in California whose PII was compromised in

the Data Breach.

       92.     The Class and California Subclass are collectively referred to herein as the “Class.”

       93.     Excluded from the Class are any Luxottica eye healthcare providers, centers,

doctors, or retailers, Luxottica itself, any entity in which Luxottica has a controlling interest, and

Luxottica’s officers, directors, legal representatives, successors, subsidiaries, and assigns. Also

excluded from the Class are any judicial officer presiding over this matter, members of their

immediate family, members of their judicial staff, and any judge sitting in the presiding court

system who may hear an appeal of any judgment entered.

       94.     Risk of Inconsistent or Varying Adjudications. Fed. R. Civ. P. 23(b)(1). As the

proposed Class members include hundreds of thousands of Patients, there is significant risk of

inconsistent or varying adjudications with respect to individual Class members that would

establish incompatible standards of conduct for Luxottica. For example, injunctive relief may be

entered in multiple cases, but the ordered relief may vary, causing Luxottica to have to choose

between differing means of upgrading its data security infrastructure and choosing the court order

with which it will comply. Class action status is also warranted because prosecution of separate

actions by the members of the Class would create a risk of adjudications with respect to individual

members of the Class that, as a practical matter, would be dispositive of the interests of other




                                                 21
   Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 23 of 53 PAGEID #: 23




members not parties to this action, or that would substantially impair or impede their ability to

protect their interests.

        95.     Numerosity. Fed. R. Civ. P. 23(a)(1). Consistent with Rule 23(a)(1), the members

of the Class are so numerous and geographically dispersed that the joinder of all members is

impractical. Luxottica has admitted that hundreds of thousands of Patients across the country were

affected by the Data Breach.

        96.     Commonality and Predominance. Fed. R. Civ. P. 23(a)(2) and (b)(3). This

action involves common questions of law and fact that predominate over any questions affecting

individual Class members. The common questions include, but are not limited to:

        a.      Whether Luxottica knew or should have known that its computer and data storage

        systems were vulnerable to attack;

        b.      Whether Luxottica omitted or misrepresented material facts regarding the security

        of its computer and data storage systems and their inability to protect vast amounts of

        sensitive data, including Plaintiff’s and Class members’ PII;

        c.      Whether Luxottica failed to take adequate and reasonable measures to ensure such

        computer and data systems were protected;

        d.      Whether Luxottica failed to take available steps to prevent and stop the Data Breach

        from happening;

        e.      Whether Luxottica failed to disclose the material facts that it did not have adequate

        computer systems and security practices to safeguard PII;

        f.      Whether Luxottica owed duties to Plaintiff and Class members to protect their PII;

        g.      Whether Luxottica owed a duty to provide timely and accurate notice of the Data

        Breach to Plaintiff and Class members;

        h.      Whether Luxottica breached its duties to protect the PII of Plaintiff and Class

        members by failing to provide adequate data security;




                                                 22
Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 24 of 53 PAGEID #: 24




   i.      Whether Luxottica breached its duty to provide timely and accurate notice of the

   Data Breach to Plaintiff and Class members;

   j.      Whether Luxottica’s failure to secure Plaintiff’s and Class members’ PII in the

   manner alleged violated federal, state and local laws, or industry standards;

   k.      Whether Luxottica was negligent, reckless or intentionally indifferent in its

   representations to Plaintiff and Class members concerning its security protocols;

   l.      Whether Luxottica was negligent in making misrepresentations to Plaintiff and

   Class members;

   m.      Whether Luxottica was negligent in establishing, implementing, and following

   security protocols;

   n.      Whether the Plaintiff’s and Class members’ PII was compromised and exposed as

   a result of the Data Breach and the extent of that compromise and exposure;

   o.      Whether Luxottica’s conduct, including its failure to act, resulted in or was the

   proximate cause of the Data Breach, resulting in the unauthorized access to and/or theft of

   Plaintiff’s and Class members’ PII;

   p.      Whether Luxottica has a contractual obligation to use reasonable security measures

   and whether it complied with such contractual obligation;

   q.      Whether Luxottica’s conduct amounted to violations of Ohio’s consumer

   protection statutes;

   r.      Whether Luxottica’s conduct amounted to violations of California consumer

   protection and data breach statutes;

   s.      Whether, as a result of Luxottica’s conduct, Plaintiff and Class members face a

   significant threat of harm and/or have already suffered harm, and, if so, the appropriate

   measure of damages to which they are entitled;

   t.      Whether, as a result of Luxottica’s conduct, Plaintiff and Class members are

   entitled to injunctive, equitable, declaratory and/or other relief, and, if so, the nature of

   such relief;




                                            23
   Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 25 of 53 PAGEID #: 25




       u.      Whether Plaintiff and Class members are entitled to compensatory damages;

       v.      Whether the Plaintiff and Class members are entitled to punitive damages; and

       w.      Whether the Plaintiff and Class members are entitled to statutory damages.

       97.     Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiff’s claims are typical of other Class

members’ claims because Plaintiff and Class members were subjected to the same allegedly

unlawful conduct and damaged in the same way.

       98.     Adequacy. Fed. R. Civ. P. 23(a)(4). Consistent with Rule 23(a)(4), Plaintiff is an

adequate representative of the Class. Plaintiff is a member of the Class and the California Subclass.

Plaintiff has no conflicts of interest with the Class. Plaintiff’s counsel are competent and

experienced in litigating class actions, including extensive experience in data breach and privacy

litigation and consumer protection claims. Plaintiff intends to vigorously prosecute this case and

will fairly and adequately protect the interests of the Class.

       99.     Superiority. Fed. R. Civ. P. 23(b)(3). Consistent with Rule 23(b)(3), a class action

is superior to any other available means for the fair and efficient adjudication of this controversy,

and no unusual difficulties are likely to be encountered in the management of this class action. The

purpose of the class action mechanism is to permit litigation against wrongdoers even when

damages to individual Plaintiff and Class members may not be sufficient to justify individual

litigation. Here, the damages suffered by Plaintiff and the Class members are relatively small

compared to the burden and expense required to individually litigate their claims against Luxottica,

and thus, individual litigation to redress Luxottica’s wrongful conduct would be impracticable.

Individual litigation by each Class member would also strain the court system. Moreover,

individual litigation creates the potential for inconsistent or contradictory judgments, and increases

the delay and expense to all parties and the court system. By contrast, the class action device

presents far fewer management difficulties and provides the benefits of a single adjudication,

economies of scale, and comprehensive supervision by a single court.




                                                  24
  Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 26 of 53 PAGEID #: 26




       100.       Injunctive and Declaratory Relief. Fed. R. Civ. P. 23(b)(2). Class certification

is also appropriate under Rule 23(b)(2). Luxottica, through its uniform conduct, acted or refused

to act on grounds generally applicable to the Class as a whole, making injunctive and declaratory

relief appropriate to the Class as a whole. Moreover, Luxottica continues to maintain its inadequate

security practices, retains possession of Plaintiff’s and the Class members’ PII, and has not been

forced to change its practices or to relinquish PII by nature of other civil suits or government

enforcement actions, thus making injunctive and declaratory relief a live issue and appropriate to

the Class as a whole.

                                            *       *       *

                                                Count 1

                                            NEGLIGENCE

  Against Luxottica on Behalf of Plaintiff and the Class or, Alternatively, on Behalf of Plaintiff

                                      and the California Subclass

       101.       Plaintiff repeats the allegations in paragraphs 1 – 100 in this Complaint, as if fully

alleged herein.

       102.       Luxottica, in offering optometry and vision services to its customers and the ability

to schedule appointments through the Scheduling Application, knew that Plaintiff and Class

members’ sensitive PII would be stored or processed by Luxottica computer and data storage

systems, including on the Scheduling Application. Luxottica, in fact, stored and/or processed this

PII through and on its computer systems and/or databases, utilizing the Scheduling Application.

       103.       By collecting, storing, and using this data, Luxottica had a duty of care to Plaintiff

and Class members to exercise reasonable care in obtaining, retaining, securing, safeguarding,

deleting, and protecting this PII in Luxottica’s possession from being compromised, lost, stolen,

accessed, and misused by unauthorized persons. More specifically, this duty included, among other

things: (a) designing, maintaining, and testing Luxottica’s security systems and data storage

architecture to ensure that Plaintiff’s and Class members’ PII was adequately secured and




                                                   25
  Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 27 of 53 PAGEID #: 27




protected; (b) implementing processes that would detect an unauthorized breach of Luxottica’s

security systems and data storage architecture in a timely manner; (c) timely acting on all warnings

and alerts, including public information, regarding Luxottica’s security vulnerabilities and

potential compromise of the PII of Plaintiff and Class members; (d) maintaining data security

measures consistent with industry standards and applicable state and federal law; and (e) timely

and adequately informing Plaintiff and Class members if and when a data breach occurred

notwithstanding undertaking (a) through (d) above.

       104.    Luxottica had common law duties to prevent foreseeable harm to Plaintiff and Class

members. These duties existed because Plaintiff and Class members were the foreseeable and

probable victims of any inadequate security practices in Luxottica’s affirmative collection of

Patients’ PII. In fact, not only was it foreseeable that Plaintiff and Class members would be harmed

by the failure to protect their PII because hackers routinely attempt to steal such information and

use it for nefarious purposes, Luxottica knew that it was more likely than not Plaintiff and other

Class members would be harmed by such theft.

       105.    Luxottica had a duty to monitor, supervise, control, or otherwise provide oversight

to safeguard the PII that was collected, stored, and processed by Luxottica computer and data

storage systems.

       106.    Luxottica’s duties to use reasonable security measures also arose as a result of the

special relationship that existed between Luxottica, on the one hand, and Plaintiff and Class

members, on the other hand. The special relationship arose because Plaintiff and class members

entrusted Luxottica with their PII by virtue of their participation in the optometry and vision

services offered by Luxottica. Luxottica alone could have ensured that its security systems and

data storage architecture were sufficient to prevent or minimize the Data Breach.

       107.    Luxottica’s duties to use reasonable data security measures also arose under Section

5 of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. § 45, which prohibits “unfair . . .

practices in or affecting commerce,” including, as interpreted and enforced by the FTC, the unfair




                                                26
  Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 28 of 53 PAGEID #: 28




practice of failing to use reasonable measures to protect PII. Various FTC publications and data

security breach orders further form the basis of Luxottica’s duties. In addition, individual states

have enacted statutes based upon the FTC Act, including Ohio’s Consumer Sales Practices Act

and California’s Unfair Competition Law, that also created a duty.

       108.    Luxottica’s duties to use reasonable data security measures also arose under the

California Consumer Privacy Act (“CCPA”), Cal. Civ. Code § 1798.100, et seq., which imposes

a “duty to implement and maintain reasonable security procedures and practices appropriate to the

nature of the information to protect the personal information.”

       109.    Luxottica’s duties to use reasonable data security measures also arose under the

California Consumer Records Acts (“CCRA”), Cal. Civ. Code §§ 1798.80, et seq., which requires

that any business that “owns, licenses, or maintains Personal Information about a California

resident shall implement and maintain reasonable security procedures and practices appropriate to

the nature of the information, to protect the Personal Information from unauthorized access,

destruction, use, modification, or disclosure.”

       110.    The harm that has occurred is the type of harm the FTC Act (and similar state

statutes, including those of Ohio and California), and the CCPA and CCRA, were intended to

guard against. Indeed, the FTC has pursued over fifty enforcement actions against businesses

which, as a result of Luxottica’s failure to employ reasonable data security measures and avoid

unfair and deceptive practices, caused the same harm suffered by Plaintiff and Class members.

       111.    Luxottica knew or should have known that its computer systems and data storage

architecture were vulnerable to unauthorized access and targeting by hackers for the purpose of

stealing and misusing confidential PII.

       112.    Luxottica knew or should have known that a breach of its systems and data storage

architecture would inflict millions of dollars of damages upon Plaintiff and the Class, and

Luxottica was therefore charged with a duty to adequately protect this critically sensitive

information.




                                                  27
   Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 29 of 53 PAGEID #: 29




       113.    Luxottica breached the duties it owed to Plaintiff and Class members described

above and thus, was negligent. Luxottica breached these duties by, among other things, failing to:

(a) exercise reasonable care and implement adequate security systems, protocols and practices

sufficient to protect the PII of Plaintiff and Class members; (b) detect the breach while it was

ongoing; (c) maintain security systems consistent with industry standards; (d) and timely

informing its Patients of the fact and extent of the Data Breach. These failures constituted both

violations of the FTC Act (and similar state statutes), as well as a breach of duties owed to Plaintiff

and Class members under the common law.

       114.    Luxottica also failed to exercise reasonable care and breached the duties it owed

Plaintiff and Class members when it provided the thieves and/or subsequent unauthorized

recipients of the stolen information with additional time and cover to further purloin and re-sell

the stolen PII belonging to Plaintiff and the Class; provided the thieves and the purchasers and/or

other subsequent unauthorized recipients with an opportunity to directly defraud Plaintiff and the

Class; and failed to promptly notify Plaintiff and Class members of the fact that their PII was

compromised and in imminent jeopardy of falling further into the hands of cyber criminals.

       115.    But for Luxottica’s wrongful and negligent breach of its duties owed to Plaintiff

and Class members, their PII would not have been compromised.

       116.    As a direct and proximate result of Luxottica’s negligence, Plaintiff and Class

members have been injured and are entitled to damages in an amount to be proven at trial. Such

injuries include one or more of the following: ongoing, imminent, certainly impending threat of

identity theft crimes, fraud, and other misuse, resulting in monetary loss and economic harm; actual

identity theft crimes, fraud, and other misuse, resulting in monetary loss and economic harm; loss

of the value of their privacy and the confidentiality of the stolen PII; illegal sale of the

compromised PII on the black market; mitigation expenses and time spent on credit monitoring,

identity theft insurance, and credit freezes and unfreezes; time spent in response to the Data Breach

investigating the nature of the Data Breach not fully disclosed by Luxottica, reviewing bank




                                                  28
   Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 30 of 53 PAGEID #: 30




statements, payment card statements, and credit reports; expenses and time spent initiating fraud

alerts; decreased credit scores and ratings; lost work time; lost value of the PII; lost benefit of their

bargains and overcharges for services; and other economic and non-economic harm.

                                               Count 2

                                     NEGELIGENCE PER SE

                        Against Luxottica on Behalf of Plaintiff and the Class

          117.   Plaintiff repeats the allegations in paragraphs 1 – 100 in this Complaint, as if fully

alleged herein, and assert this claim in the alternative to their negligence claim to the extent

necessary.

          118.   Pursuant to the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. § 45,

Luxottica had a duty to provide fair and adequate computer systems and data security to safeguard

the PII of Plaintiffs and Class Members.

          119.   The FTC Act prohibits “unfair . . . practices in or affecting commerce,” which the

FTC has interpreted to include businesses’ failure to use reasonable measures to protect PII. The

FTC publications and orders described above also form part of the basis of Luxottica’s duty in this

regard. In addition, individual states have enacted statutes based upon the FTC Act, including

Ohio’s Consumer Sales Practices Act and California’s Unfair Competition Law, that also created

a duty.

          120.   Luxottica’s duties to use reasonable data security measures also arose under the

CCPA, Cal. Civ. Code § 1798.100, et seq., which imposes a “duty to implement and maintain

reasonable security procedures and practices appropriate to the nature of the information to protect

the personal information.”

          121.   Luxottica’s duties to use reasonable data security measures also arose under the

CCRA, Cal. Civ. Code §§ 1798.80, et seq., which requires that any business that “owns, licenses,

or maintains Personal Information about a California resident shall implement and maintain




                                                   29
   Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 31 of 53 PAGEID #: 31




reasonable security procedures and practices appropriate to the nature of the information, to protect

the Personal Information from unauthorized access, destruction, use, modification, or disclosure.”

       122.    Luxottica solicited, gathered, and stored PII of Plaintiff and the Class members to

facilitate transactions which affect commerce.

       123.    Luxottica violated the FTC Act (and similar state statutes, including Ohio’s

Consumer Sales Practices Act and California’s Unfair Competition law), as well as the CCPA and

the CCRA, by failing to use reasonable measures to protect PII of Plaintiff and the Class members

and not complying with applicable industry standards, as described herein. Luxottica’s conduct

was particularly unreasonable given the nature and amount of PII obtained and stored and the

foreseeable consequences of a data breach on Luxottica’s systems.

       124.    Luxottica’s violation of the FTC Act (and similar state statutes, including the Ohio

Consumer Sales Practices Act and California’s Unfair Competition Law), as well as its violations

of the CCPA and CCRA, constitutes negligence per se.

       125.    Plaintiff and the Class members are within the class of persons that the FTC Act

and similar state statutes were intended to protect. Plaintiff and the California Subclass members

are within the class of persons that the CCPA and CCRA were intended to protect.

       126.    The harm that occurred as a result of the breach is the type of harm the FTC Act

and similar state statutes, as well as the CCPA and CCRA, were intended to guard against. The

FTC has pursued enforcement actions against businesses, which, as a result of their failure to

employ reasonable data security measures caused the same harm as that suffered by Plaintiff and

the Class members.

       127.    As a direct and proximate result of Luxottica’s negligence per se, Plaintiff and the

Class members have suffered, and continue to suffer, damages arising from the breach as described

herein and as will be proven at trial.

       128.    Such injuries include one or more of the following: ongoing, imminent, certainly

impending threat of identity theft crimes, fraud, and other misuse, resulting in monetary loss and




                                                 30
   Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 32 of 53 PAGEID #: 32




economic harm; actual identity theft crimes, fraud, and other misuse, resulting in monetary loss

and economic harm; loss of the value of their privacy and the confidentiality of the stolen PII;

illegal sale of the compromised PII on the black market; mitigation expenses and time spent on

credit monitoring, identity theft insurance, and credit freezes and unfreezes; time spent in response

to the Data Breach investigating the nature of the Data Breach not fully disclosed by Luxottica,

reviewing bank statements, payment card statements, and credit reports; expenses and time spent

initiating fraud alerts; decreased credit scores and ratings; lost work time; lost value of the PII; lost

benefit of their bargains and overcharges for services; and other economic and non-economic

harm.

                                                Count 3

                                   DECLARATORY JUDGMENT

  Against Luxottica on Behalf of Plaintiff and the Class or, Alternatively, on Behalf of Plaintiff

                                      and the California Subclass

        129.      Plaintiff repeats the allegations in paragraphs 1 – 100 in this Complaint, as if fully

alleged herein.

        130.      Under the Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq., the Court is

authorized to enter a judgment declaring the rights and legal relations of the parties and grant

further necessary relief. Furthermore, the Court has broad authority to restrain acts, such as here,

that are tortious and violate the terms of the federal and state statutes described in this Complaint.

        131.      An actual controversy has arisen in the wake of the Data Breach regarding

Luxottica’s present and prospective common law and other duties to reasonably safeguard its

users’ PII, and whether Luxottica is currently maintaining data security measures adequate to

protect Plaintiff and Class members from further data breaches that compromise their PII. Plaintiff

and Class members remain at imminent risk that further compromises of their PII will occur in the

future. This is true even if they are not actively using Luxottica’s products or services.




                                                   31
   Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 33 of 53 PAGEID #: 33




       132.    Pursuant to its authority under the Declaratory Judgment Act, this Court should

enter a judgment declaring, among other things, the following:

       a.      Luxottica continues to owe a legal duty to secure users’ PII and to timely notify

               consumers of a data breach under the common law, Section 5 of the FTC Act, and

               various state statutes;

       b.      Luxottica continues to breach this legal duty by failing to employ reasonable

               measures to secure Plaintiff and Class members’ PII.

       133.    The Court also should issue corresponding prospective injunctive relief pursuant to

28 U.S.C. §2202, requiring Luxottica to employ adequate security practices consistent with law

and industry standards to protect its users’ PII.

       134.    If an injunction is not issued, Plaintiff and Class members will suffer irreparable

injury, and lack an adequate legal remedy, in the event of another data breach of Luxottica. The

risk of another such breach is real, immediate, and substantial. If another breach occurs, Plaintiff

and Class members will not have an adequate remedy at law because many of the resulting injuries

are not readily quantified and they will be forced to bring multiple lawsuits to rectify the same

conduct.

       135.    The hardship to Plaintiff and Class members if an injunction does not issue exceeds

the hardship to Luxottica if an injunction is issued. Among other things, if another data breach

occurs at Luxottica, Plaintiff and Class members will likely be subjected to fraud, identify theft,

and other harms described herein. On the other hand, the cost to Luxottica of complying with an

injunction by employing reasonable prospective data security measures is relatively minimal, and

Luxottica has a pre-existing legal obligation to employ such measures.

       136.    Issuance of the requested injunction will not disserve the public interest. To the

contrary, such an injunction would benefit the public by preventing another data breach at

Luxottica, thus eliminating additional injuries that would result to Plaintiff, Class members, and

the hundreds of thousands of Luxottica Patients whose PII would be further compromised.




                                                    32
   Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 34 of 53 PAGEID #: 34




                                                Count 4

                                    BREACH OF CONFIDENCE

Against Luxottica on Behalf of Plaintiff and the Class or, Alternatively, on behalf of Plaintiff and

                                         the California Subclass

       137.       Plaintiff repeats the allegations in paragraphs 1 – 100 in this Complaint, as if fully

alleged herein.

       138.       At all times during Plaintiff’s and Class members’ interactions with Luxottica,

Luxottica was fully aware of the confidential and sensitive nature of Plaintiff’s and Class

members’ PII.

       139.       As alleged herein and above, Luxottica’s relationship with Plaintiff and Class

members was governed by terms and expectations that Plaintiff’s and Class members’ PII would

be collected, stored, and protected in confidence, and would not be disclosed to the public or any

unauthorized third parties.

       140.       Plaintiff and Class members provided their respective PII, which was both

confidential and novel, to Luxottica with the explicit and implicit understandings that Luxottica

would protect and not permit their PII to be disseminated to the public or any unauthorized parties.

       141.       Plaintiff and Class members also provided their respective PII to Luxottica with the

explicit and implicit understandings that Luxottica would take precautions to protect the PII from

unauthorized disclosure, such as following basic principles of encryption and information security

practices.

       142.       Luxottica voluntarily received in confidence Plaintiff’s and Class members’ PII

with the understanding that PII was confidential and novel and, as such, would not be disclosed or

disseminated to the public or any unauthorized third parties.

       143.       Due to Luxottica’s failure to prevent, detect, and avoid the Data Breach from

occurring by following best information security practices to secure Plaintiff’s and Class members’

PII, Luxottica caused Plaintiff’s and Class members’ PII to be disclosed and misappropriated to




                                                   33
   Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 35 of 53 PAGEID #: 35




the public and unauthorized third parties beyond Plaintiff’s and Class members’ confidence, and

without their express permission.

            144.   But for Luxottica’s disclosure of Plaintiff’s and Class members’ PII in violation of

the parties’ understanding of confidence, their PII would not have been compromised, stolen,

viewed, accessed, and/or used by unauthorized third parties. The Data Breach was the direct and

legal cause of the theft of Plaintiff’s and Class members’ PII, as well as the resulting damages.

            145.   The injury and harm Plaintiff and Class members suffered was the reasonably

foreseeable result of Luxottica’s unauthorized disclosure of Plaintiff’s and Class members’ PII.

Luxottica knew its computer systems and technologies for accepting, securing, and storing

Plaintiff’s and Class members’ PII had serious security vulnerabilities because Luxottica failed to

observe even basic information security practices or correct known security vulnerabilities.

            146.   As a direct and proximate result of Luxottica’s breaches of confidence, Plaintiff

and Class members have been injured and were damaged as discussed herein and as will be proven

at trial.

            147.   Such injuries include one or more of the following: ongoing, imminent, certainly

impending threat of identity theft crimes, fraud, and other misuse, resulting in monetary loss and

economic harm; actual identity theft crimes, fraud, and other misuse, resulting in monetary loss

and economic harm; loss of the value of their privacy and the confidentiality of the stolen PII;

illegal sale of the compromised PII on the black market; mitigation expenses and time spent on

credit monitoring, identity theft insurance, and credit freezes and unfreezes; time spent in response

to the Data Breach investigating the nature of the Data Breach not fully disclosed by Luxottica,

reviewing bank statements, payment card statements, and credit reports; expenses and time spent

initiating fraud alerts; decreased credit scores and ratings; lost work time; lost value of the PII; lost

benefit of their bargains and overcharges for services; and other economic and non-economic

harm.




                                                    34
  Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 36 of 53 PAGEID #: 36




                                               Count 5

                             BREACH OF EXPRESS CONTRACT

Against Luxottica on Behalf of Plaintiff and the Class or, Alternatively, on behalf of Plaintiff and

                                       the California Subclass

       148.     Plaintiff repeats the allegations in paragraphs 1 – 100 in this Complaint, as if fully

alleged herein, and assert this claim in the alternative to their breach of implied contract claim to

the extent necessary.

       149.     Luxottica’s Privacy Policy is an agreement between Luxottica and consumers who

purchase products or services from it. Plaintiff and Class members entered into this valid and

enforceable express contract with Luxottica.

       150.     The Privacy Policy details how Luxottica will both protect and use the PII provided

by users of Luxottica’s products and services, including PII stored on or processed through

Luxottica’s databases and systems that was provided to its retail and affiliated stores and

dispensaries.

       151.     The Privacy Policy provides detailed information about what types of PII will be

shared and with what entities. It further promises that, “[t]he security of your personal information

is important to us. When you enter sensitive information (such as credit card number and/or social

security number) on our registration or order forms, we encrypt that information using secure

socket layer technology (SSL).”

       152.     The Privacy Policy further states that Luxottica, “follow[s] generally accepted

industry standards to protect the personal information submitted to us, both during transmission

and once we receive it.”

       153.     The HIPAA Notice, which is incorporated into the Privacy Policy, further specifies

that if Luxottica “discover[s] that your health information has been breached (for example,

disclosed to or acquired by an unauthorized person, stolen, lost, or otherwise used or disclosed in

violation of applicable privacy law) and the privacy or security of the information has been




                                                 35
   Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 37 of 53 PAGEID #: 37




compromised, we must notify you of the breach without unreasonable delay and in no event later

than 60 days following our discovery of the breach.”

        154.    Plaintiff and Class members on the one hand and Luxottica on the other formed a

contract pursuant to the Privacy Policy when Plaintiff and Class members used Luxottica products

and services. The clear or manifest intent of Luxottica and Plaintiff and Class members to provide

benefits to Plaintiff and Class members through the protection of their PII that was stored or

processed by Luxottica in accordance with the terms of the Privacy Policy is evidenced by

references in the Privacy Policy to its applicability to Plaintiff and Class members’ PII, including

in those portions of the Privacy Policy referenced in Paragraphs 21 through 27 of this Complaint.

        155.    Luxottica breached the Privacy Policy (and incorporated HIPAA Notice) contract,

to the detriment of Plaintiff and Class members, by failing to protect their PII. Specifically,

Luxottica (1) failed to use reasonable measures to protect that information; (2) disclosed that

information to unauthorized third parties, in violation of the agreement; and (3) failed to notify

Plaintiff and class members of the Data Breach within 60 days, in violation of the agreement.

        156.    As a direct result of Luxottica’s breach of contract, Plaintiff and the Class have

suffered injury, have been damaged as described herein and as will be proven at trial, and are

entitled to damages in an amount to be proven at trial.

        157.    Such injuries include one or more of the following: ongoing, imminent, certainly

impending threat of identity theft crimes, fraud, and other misuse, resulting in monetary loss and

economic harm; actual identity theft crimes, fraud, and other misuse, resulting in monetary loss

and economic harm; loss of the value of their privacy and the confidentiality of the stolen PII;

illegal sale of the compromised PII on the black market; mitigation expenses and time spent on

credit monitoring, identity theft insurance, and credit freezes and unfreezes; time spent in response

to the Data Breach investigating the nature of the Data Breach not fully disclosed by Luxottica,

reviewing bank statements, payment card statements, and credit reports; expenses and time spent

initiating fraud alerts; decreased credit scores and ratings; lost work time; lost value of the PII; lost




                                                   36
  Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 38 of 53 PAGEID #: 38




benefit of their bargains and overcharges for services; and other economic and non-economic

harm.

                                              Count 6

                             BREACH OF IMPLIED CONTRACT

Against Luxottica on Behalf of Plaintiff and the Class or, Alternatively, on behalf of Plaintiff and

                                      the California Subclass

        158.   Plaintiff repeats the allegations in paragraphs 1 – 100 in this Complaint, as if fully

alleged herein, and assert this claim in the alternative to their breach of express contract claim to

the extent necessary.

        159.   Luxottica invited Patients, including Plaintiff and the Class Members, to use its

Scheduling Application in order to receive eye healthcare treatment and related products and

services. As consideration for the treatments and related products and services Luxottica was to

provide, Plaintiff and Class members provided their PII to Luxottica. When Plaintiff and Class

members provided their PII to Luxottica, they entered into implied contracts by which Luxottica

agreed to protect their PII and only use it solely to provide eye healthcare treatment and related

products and services. As part of the offer, Luxottica would safeguard the PII using reasonable or

industry-standard means.

        160.   Accordingly, Plaintiff and the Class members accepted Luxottica’s offer to provide

eye healthcare treatments and related products and services (for which Luxottica was compensated

by Plaintiff and Class members) and provided Luxottica their PII by using the Scheduling

Application, among other means. Plaintiff and Class members fully performed their obligations

under the implied contracts with Luxottica. However, Luxottica breached the implied contracts by

failing to safeguard Plaintiff’s and Class members’ PII.

        161.   The losses and damages Plaintiff and Class members sustained that are described

herein were the direct and proximate result of Luxottica’s breaches of its implied contracts with

them. Additionally, because Plaintiff and Class members continue to be Patients of Luxottica’s




                                                 37
  Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 39 of 53 PAGEID #: 39




eye healthcare providers, and because damages may not provide a complete remedy for the

breaches alleged herein, Plaintiff and Class members are therefore entitled to specific performance

of the contracts to ensure data security measures necessary to properly effectuate the contracts

maintain the security of their PII from unlawful exposure.

       162.       Luxottica’s conduct as alleged herein also violated the implied covenant of good

faith and fair dealing inherent in every contract, and Luxottica is liable to Plaintiff and Class

members for associated damages and specific performance.

                                                Count 7

                         OHIO’S CONSUMER SALES PRACTICES ACT

                            Ohio Rev. Code & Prof. Code §§ 1345, et seq.

                         Against Luxottica on Behalf of Plaintiff and the Class

       163.       Plaintiff repeats the allegations in paragraphs 1 – 100 in this Complaint, as if fully

alleged herein.

       164.       Luxottica is a “person” and “supplier” as defined by Ohio Rev. Code § 1345.01.

       165.       Plaintiff and Class members are “consumers” who were injured by Luxottica’s

engaging in unfair and deceptive trade practices in connection with a consumer transaction.

       166.       Luxottica engaged in unfair and deceptive acts and practices in connection with a

consumer transaction, in violation of Ohio Rev. Code §§ 1345.02, including:

           a. Luxottica represented that its goods, services, and intangibles had performance

                  characteristics, uses, and benefits that it did not have, in violation of Ohio Rev.

                  Code § 1345.02(B)(1); and

           b. Luxottica represented that its goods, services, and intangibles were of a particular

                  standard or quality when they were not, in violation of Ohio Rev. Code §

                  1345(B)(2).

       167.       Luxxotica engaged in unconscionable acts and practices in connection with a

consumer transaction, in violation of Ohio Rev. Code § 1345.03, including:




                                                   38
  Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 40 of 53 PAGEID #: 40




             a. Knowingly taking advantage of the inability of Plaintiff and the Class members to

                reasonably protect their interest because of their ignorance of the issues discussed

                herein (Ohio Rev. Code Ann. § 1345.03(B)(1)); and

             b. Requiring Plaintiff and Class members to enter into a consumer transaction on

                terms that Defendant knew were substantially one-sided in favor of Defendant

                (Ohio Rev. Code Ann. § 1345.03(B)(5)).

       168.     Luxottica’s unfair, deceptive, and unconscionable acts and practices include the

following:

             a. Luxottica failed to implement and maintain reasonable security measures to protect

                Plaintiff’s and Class members’ PII from unauthorized disclosure, release, data

                breaches, and theft, which was a direct and proximate cause of the Data Breach.

             b. Luxottica failed to identify foreseeable security risks, remediate identified security

                risks, and adequately improve security following previous cybersecurity incidents

                in the healthcare sector. This conduct, with little if any utility, is unfair when

                weighed against the harm to Plaintiff and Class members whose PII has been

                compromised.

             c. Luxottica’s failure to implement and maintain reasonable security measures also

                was contrary to legislatively declared public policy that seeks to protect consumers’

                data and ensure that entities that are trusted with it use appropriate security

                measures. These policies are reflected in laws, including the FTC Act, 15 U.S.C. §

                45.

             d. Luxottica’s failure to implement and maintain reasonable security measures also

                lead to substantial consumer injuries, as described above, that are not outweighed

                by any countervailing benefits to consumers or competition. Moreover, because

                consumers could not know of Luxottica’s inadequate security, consumers could not

                have reasonably avoided the harms that Luxottica caused.




                                                  39
  Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 41 of 53 PAGEID #: 41




           e. Failing to comply with common law and statutory duties pertaining to the security

               and privacy of Plaintiff’ and Class members’ PII, including duties imposed by the

               FTC Act, 15 U.S.C. § 45.

           f. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff’s

               and Class members’ PII, including by implementing and maintaining reasonable

               security measures;

           g. Misrepresenting that it would comply with common law and statutory duties

               pertaining to the security and privacy of Plaintiff’s and Class members’ PII,

               including duties imposed by the FTC Act, 15 U.S.C. § 45;

           h. Omitting, suppressing, and concealing the material fact that it did not reasonably or

               adequately secure Plaintiff’s and Class members’ PII; and

           i. Omitting, suppressing, and concealing the material fact that it did not comply with

               common law and statutory duties pertaining to the security and privacy of

               Plaintiff’s and Class members’ PII, including duties imposed by the FTC Act, 15

               U.S.C. § 45.

   169.        Luxottica’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Luxottica’s data security and ability to

protect the confidentiality of consumers’ PII.

   170.        Luxottica intended to mislead Plaintiff and Class members and induce them to rely

on its misrepresentations and omissions.

   171.        Had Luxottica disclosed to Plaintiff and Class members that its computer and data

storage systems were not secure and, thus, vulnerable to attack, Luxottica would have been unable

to continue in business and it would have been forced to adopt reasonable data security measures

and comply with the law. Instead, Luxottica received, maintained, and compiled Plaintiff’s and

Class members’ PII, as part of the services Luxottica provided and for which Plaintiff and Class

members paid, without advising Plaintiff and Class members that Luxottica’s data security

practices were insufficient to maintain the safety and confidentiality of Plaintiff’s and Class




                                                 40
  Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 42 of 53 PAGEID #: 42




members’ PII. Accordingly, Plaintiff and Class members acted reasonably in relying on

Luxottica’s misrepresentations and omissions, the truth of which they could not have discovered.

   172.        Luxottica acted intentionally, knowingly, and maliciously to violate Ohio’s

Consumer Sales Practices Act, and recklessly disregarded Plaintiff’s and Class members’ rights.

Past breaches within the healthcare industry (and directed towards its parent company) put

Luxottica on notice that its security and privacy protections were inadequate.

   173.        Luxottica’s conduct as alleged above constitutes an act or practice previously

declared to be deceptive or unconscionable by rule adopted under division (B)(2) of section

1345.05 and previously determined by Ohio courts to violate Ohio’s Consumer Sales Practices

Act and was committed after the decisions containing these determinations were made available

for public inspection under division (A)(3) of Ohio Rev. Code § 1345.05. The applicable rule and

Ohio court opinions include, but are not limited to:

           a. State ex rel DeWine v. Uber Technologies, PIF No. 3419

           b. State ex rel Yost v. Equifax Inc., PIF No. 3502

           c. State ex rel Yost v. Premera Blue Cross, PIF No. 3503

           d. In re Adobe Systems Inc., PIF No. 3460

           e. In re Neiman Marcus Group, PIF No. 3383

           f. In re Target Corp., PIF No. 3326

   174.        As a direct and proximate result of Luxottica’s unfair and deceptive acts and

practices, Plaintiff and Class members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages as described

herein and as will be proved at trial. These losses include the diminished value of Plaintiff’s and

Class members’ PII. Because the integrity of Plaintiff’s and Class members’ PII is crucial to their

future ability to engage in many aspects of commerce, including obtaining a mortgage, credit card,

business loan, tax return, or even applying for a job, the diminishment of the integrity of that PII

corresponds to a diminishment in value. In other words, Plaintiff and Class members have both a




                                                41
  Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 43 of 53 PAGEID #: 43




present or future property interest diminished as a result of Luxottica’s unfair and deceptive acts

and practices.

   175.           Plaintiff and Class members seek all monetary and non-monetary relief allowed by

law, including restitution of all profits stemming from Luxottica’s unfair and deceptive business

practices or use of their PII; declaratory relief; reasonable attorneys’ fees and costs under Ohio

Revised Code § 1345.09; injunctive relief; and other appropriate equitable relief.



                                                Count 8

                        CALIFORNIA’S UNFAIR COMPETITION LAW

                               Cal. Bus. & Prof. Code §§ 17200, et seq.

                  Against Luxottica on Behalf of Plaintiff and the California Subclass

       176.       Plaintiff repeats the allegations in paragraphs 1 – 100 in this Complaint, as if fully

alleged herein.

       177.       Luxottica is a “person” as defined by Cal. Bus. & Prof. Code § 17201.

       178.       Luxottica violated Cal. Bus. & Prof. Code §§ 17200, et seq. (“UCL”) by engaging

in unlawful, unfair, and deceptive business acts and practices.

       179.       Luxottica’s unfair acts and practices include:

           a. Luxottica failed to implement and maintain reasonable security measures to protect

                  Plaintiff’s and California Subclass members’ PII from unauthorized disclosure,

                  release, data breaches, and theft, which was a direct and proximate cause of the

                  Data Breach. Luxottica failed to identify foreseeable security risks, remediate

                  identified security risks, and adequately improve security following previous

                  cybersecurity incidents in the healthcare sector. This conduct, with little if any

                  utility, is unfair when weighed against the harm to Plaintiff and California Subclass

                  members whose PII has been compromised.




                                                   42
  Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 44 of 53 PAGEID #: 44




          b. Luxottica’s failure to implement and maintain reasonable security measures also

              was contrary to legislatively declared public policy that seeks to protect consumers’

              data and ensure that entities that are trusted with it use appropriate security

              measures. These policies are reflected in laws, including the FTC Act, 15 U.S.C. §

              45, California’s Consumer Records Act, Cal. Civ. Code §§ 1798.81.5 et seq., and

              California’s Consumer Privacy Act, Cal. Civ. Code §§ 1798.100 et seq.

          c. Luxottica’s failure to implement and maintain reasonable security measures also

              lead to substantial consumer injuries, as described above, that are not outweighed

              by any countervailing benefits to consumers or competition. Moreover, because

              consumers could not know of Luxottica’s inadequate security, consumers could not

              have reasonably avoided the harms that Luxottica caused.

          d. Engaging in unlawful business practices by violating Cal. Civ. Code § 1798.82.

       180.   Luxottica has engaged in “unlawful” business practices by violating multiple laws,

including California’s Consumer Records Act, Cal. Civ. Code §§ 1798.81.5 (requiring reasonable

data security measures) and 1798.82 (requiring timely breach notification), California’s

Consumers Legal Remedies Act, Cal. Civ. Code §§ 1780, et seq., the FTC Act, 15 U.S.C. § 45,

California’s Consumer Privacy Act, Cal. Civ. Code §§ 1798.100, et seq., and California common

law.

   181.       Luxottica’s unlawful, unfair, and deceptive acts and practices include:

          a. Failing to implement and maintain reasonable security and privacy measures to

              protect Plaintiff’s and California Subclass members’ PII, which was a direct and

              proximate cause of the Data Breach;

          b. Failing to identify foreseeable security and privacy risks, remediate identified

              security and privacy risks, and adequately improve security and privacy measures

              following previous cybersecurity incidents in the healthcare sector, which was a

              direct and proximate cause of the Data Breach;




                                               43
  Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 45 of 53 PAGEID #: 45




           c. Failing to comply with common law and statutory duties pertaining to the security

               and privacy of Plaintiff’ and California Subclass members’ PII, including duties

               imposed by the FTC Act, 15 U.S.C. § 45, California’s Customer Records Act, Cal.

               Civ. Code §§ 1798.80, et seq., and California’s Consumer Privacy Act, Cal. Civ.

               Code §§ 1798.100 et seq., which was a direct and proximate cause of the Data

               Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff’s

               and California Subclass members’ PII, including by implementing and maintaining

               reasonable security measures

           e. Misrepresenting that it would comply with common law and statutory duties

               pertaining to the security and privacy of Plaintiff’s and California Subclass

               members’ PII, including duties imposed by the FTC Act, 15 U.S.C. § 45, and

               California’s Customer Records Act, Cal. Civ. Code §§ 1798.80, et seq.; and

               California’s Consumer Privacy Act, Cal. Civ. Code §§ 1798.100 et seq.

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

               adequately secure Plaintiff’s and California Subclass members’ PII; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with

               common law and statutory duties pertaining to the security and privacy of

               Plaintiff’s and California Subclass members’ PII, including duties imposed by the

               FTC Act, 15 U.S.C. § 45; California’s Customer Records Act, Cal. Civ. Code

               §§ 1798.80, et seq.; and California’s Consumer Privacy Act, Cal. Civ. Code §§

               1798.100 et seq.

   182.        Luxottica’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Luxottica’s data security and ability to

protect the confidentiality of consumers’ PII.

   183.        Luxottica intended to mislead Plaintiff and California Subclass members and

induce them to rely on its misrepresentations and omissions.




                                                 44
  Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 46 of 53 PAGEID #: 46




   184.        Had Luxottica disclosed to Plaintiff and California Subclass members that its

computer and data storage systems were not secure and, thus, vulnerable to attack, Luxottica would

have been unable to continue in business and it would have been forced to adopt reasonable data

security measures and comply with the law. Instead, Luxottica received, maintained, and compiled

Plaintiff’s and California Subclass members’ PII, as part of the services Luxottica provided and

for which Plaintiff and California Subclass members paid, without advising Plaintiff and California

Subclass members that Luxottica’s data security practices were insufficient to maintain the safety

and confidentiality of Plaintiff’s and California Subclass members’ PII. Accordingly, Plaintiff and

California Subclass members acted reasonably in relying on Luxottica’s misrepresentations and

omissions, the truth of which they could not have discovered.

   185.        Luxottica acted intentionally, knowingly, and maliciously to violate California’s

Unfair Competition Law, and recklessly disregarded Plaintiff’s and California Subclass members’

rights. Past breaches within the healthcare industry put Luxottica on notice that its security and

privacy protections were inadequate.

   186.        As a direct and proximate result of Luxottica’s unfair, unlawful, and fraudulent acts

and practices, Plaintiff and California Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages as

described herein and as will be proved at trial. These losses include the diminished value of

Plaintiff’s and California Subclass members’ PII. Because the integrity of Plaintiff’s and California

Subclass members’ PII is crucial to their future ability to engage in many aspects of commerce,

including obtaining a mortgage, credit card, business loan, tax return, or even applying for a job,

the diminishment of the integrity of that PII corresponds to a diminishment in value. In other

words, Plaintiff and California Subclass members have both a present or future property interest

diminished as a result of Luxottica’s unfair, unlawful, and fraudulent acts and practices.

   187.        Plaintiff and California Subclass members seek all monetary and non-monetary

relief allowed by law, including restitution of all profits stemming from Luxottica’s unfair,

unlawful, and fraudulent business practices or use of their PII; declaratory relief; reasonable




                                                 45
   Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 47 of 53 PAGEID #: 47




attorneys’ fees and costs under California Code of Civil Procedure § 1021.5; injunctive relief; and

other appropriate equitable relief.

                                                Count 9

                           CALIFORNIA CUSTOMER RECORDS ACT

                                   Cal. Civ. Code §§ 1798.80, et seq.

                  Against Luxottica on Behalf of Plaintiff and the California Subclass

   188.           Plaintiff repeats the allegations in paragraphs 1 – 100 in this Complaint, as if fully

alleged herein.

   189.           “[T]o ensure that Personal Information about California residents is protected,” the

California legislature enacted Cal. Civ. Code § 1798.81.5, which requires that any business that

“owns, licenses, or maintains Personal Information about a California resident shall implement

and maintain reasonable security procedures and practices appropriate to the nature of the

information, to protect the Personal Information from unauthorized access, destruction, use,

modification, or disclosure.”

   190.           Luxottica is a business that maintains Personal Information, within the meaning of

Cal. Civ. Code § 1798.81.5, about Plaintiff and California Subclass members.

   191.           Businesses that maintain computerized data that includes Personal Information are

required to “notify the owner or licensee of the information of the breach of the security of the data

immediately following discovery, if the personal information was, or is reasonably believed to

have been, acquired by an unauthorized person.” Cal. Civ. Code § 1798.82(b). Among other

requirements, the security breach notification must include “the types of Personal Information that

were or are reasonably believed to have been the subject of the breach.” Cal. Civ. Code § 1798.82.

   192.           Luxottica is a business that maintains computerized data that includes Personal

Information as defined by Cal. Civ. Code § 1798.80.

   193.           Plaintiff and California Subclass members’ Personal Information includes Personal

Information as covered by Cal. Civ. Code § 1798.82.




                                                   46
  Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 48 of 53 PAGEID #: 48




   194.           Because Luxottica reasonably believed that Plaintiff’s and California Subclass

members’ Personal Information, including PHI, was acquired by unauthorized persons during the

Data Breach, Luxottica had an obligation to disclose the Data Breach immediately following its

discovery to the owners or licensees of the Personal Information (i.e., Plaintiff and the California

Subclass), as mandated by Cal. Civ. Code § 1798.82. Indeed, Luxottica’s own HIPAA Notice

states that it would provide affected individuals with notice of a data breach regarding PHI.

   195.           By failing to disclose the Data Breach immediately following its discovery,

Luxottica violated Cal. Civ. Code § 1798.82.

   196.           As a direct and proximate result of Luxottica’s violations of the Cal. Civ. Code §§

1798.81.5 and 1798.82, Plaintiff and California Subclass members suffered damages, as described

above and as will be proven at trial.

   197.           Plaintiff and California Subclass members seek relief under Cal. Civ. Code §

1798.84, including actual damages and injunctive relief.

                                                Count 10

                           CALIFORNIA CONSUMER PRIVACY ACT

                                  Cal. Civ. Code §§ 1798.100 et seq.

                  Against Luxottica on Behalf of Plaintiff and the California Subclass

   198.           Plaintiff repeats the allegations in paragraphs 1 – 100 in this Complaint, as if fully

alleged herein.

   199.           Plaintiff and California Subclass members are “consumer[s]” as that term is defined

in Cal. Civ. Code. § 1798.140(g).

   200.           Luxottica is a “business” as that term is defined in Cal. Civ. Code. § 1798.140(c).

As set forth above, Luxottica is a corporation organized or operated for the profit or financial

benefit of its shareholders or other owners. Luxottica does business in the State of California.

Luxottica collects consumers’ (including Plaintiff’s and California Subclass members’) personal

information and determines the purposes and means of the processing of this personal information

(e.g., it designs the systems that process and store consumers’ personal information). Luxottica




                                                   47
   Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 49 of 53 PAGEID #: 49




annually receives for the business’s commercial purposes or shares for commercial purposes, alone

or in combination, the personal information of 50,000 or more consumers.

    201.        Plaintiff’s and California Subclass members’ PII is “nonencrypted and nonredacted

personal information” as that term is used in Cal. Civ. Code § 1798.150(a)(1). At a minimum, this

PII included the individual’s first name or first initial and last name, in combination with medical

information and health insurance information. In some instances, the PII also included Social

Security numbers, financial information, and unique identification numbers issued on government

documents (e.g., driver’s license numbers).

    202.        The Data Breach constitutes “an unauthorized access and exfiltration, theft, or

disclosure” pursuant to Cal. Civ. Code § 1798.150(a)(1).

    203.        Luxottica had a duty to implement and maintain reasonable security procedures and

practices appropriate to the nature of the Plaintiff’s and California Subclass Members’ PII to

protect said PII.

    204.        Luxottica breached the duty it owed to Plaintiff and California Subclass Members

described above. Luxottica breached these duties by, among other things, failing to: (a) exercise

reasonable care and implement adequate security systems, protocols and practices sufficient to

protect the PII of Plaintiff and California Subclass Members; (b) detect the breach while it was

ongoing; and (c) maintain security systems consistent with industry standards.

    205.        Luxottica’s breach of the duty it owed to Plaintiff and California Subclass Members

described above was the direct and proximate cause of the Data Breach. As a result, Plaintiff and

California Subclass members suffered damages, as described above and as will be proven at trial.

    206.        Plaintiff seeks injunctive relief in the form of an order enjoining Luxottica from

continuing the practices that constituted its breach of the duty owed to Plaintiffs and California

Subclass as described above. Concurrently with the filing of this Complaint, Plaintiff is serving a

letter of notice on Luxottica pursuant to Cal. Civ. Code § 1798.150(b) and anticipates amending

this Complaint to seek statutory damages upon receipt of a written statement from Luxottica in

response to that letter of notice.




                                                48
  Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 50 of 53 PAGEID #: 50




                                   REQUEST FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all Class members proposed in

this Complaint, respectfully request that the Court enter judgment in their favor and against

Luxottica as follows:

   1) For an Order certifying the Class and the California Subclass, as defined herein, and

       appointing Plaintiff and Plaintiff’s counsel to represent the Class as alleged herein;

   2) For injunctive and other equitable relief as is necessary to protect the interests of Plaintiff

       and Class members, including but not limited to an order:

       a) Prohibiting Luxottica from engaging in the wrongful and unlawful acts described

           herein;

       b) Requiring Luxottica to protect, including through adequate encryption, all data

           collected through the course of its business in accordance with all applicable

           regulations, industry standards, and federal, state, or local laws;

       c) Requiring Luxottica to delete, destroy, and purge the PII of Plaintiff and Class members

           unless Luxottica can provide the Court a reasonable justification for the retention and

           use of such information when weighed against the privacy interests of Plaintiff and the

           Class members;

       d) Requiring Luxottica to implement and maintain a comprehensive Information Security

           Program designed to protect the confidentiality and integrity of Plaintiff’s and Class

           members’ PII;

       e) Requiring Luxottica to engage independent third-party security auditors and internal

           personnel to run automated security monitoring;

       f) Requiring Luxottica to audit, test, and train its personnel regarding any new or modified

           procedures;

       g) Requiring Luxottica to segment data by, among other things, creating firewalls and

           access controls so that if one area of Luxottica’s network is compromised, hackers

           cannot gain access to other portions of Luxottica’s systems;




                                                 49
Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 51 of 53 PAGEID #: 51




   h) Requiring Luxottica to conduct regular database scanning and security checks;

   i) Requiring Luxottica to establish an information security training program that includes

       at least annual information security training for all employees, with additional training

       to be provided as appropriate based upon employees’ respective responsibilities with

       handling PII, as well as protecting the PII of Plaintiff and Class members;

   j) Requiring Luxottica to routinely and continually conduct internal training and

       education, at least annually, to inform security personnel how to identify and contain a

       breach when it occurs and what to do in response to a breach;

   k) Requiring Luxottica to implement, maintain, regularly review, and revise as necessary,

       a threat management program designed to appropriately monitor Luxottica’s

       information networks for threats, both internal and external, and assess whether

       monitoring tools are appropriately configured, tested, and updated;

   l) Requiring Luxottica to meaningfully educate all Class members about the threats they

       face as a result of the loss of their PII to third parties, as well as the steps affected

       individuals must take to protect themselves;

   m) Requiring Luxottica to implement logging and monitoring programs sufficient to track

       traffic to and from its servers, as well as programs sufficient to protect infiltration of

       its computer and data storage systems; and

   n) Requiring Luxottica to provide ten years of identity theft and fraud protection services

       to Plaintiff and Class members.

3) For an award of compensatory, consequential, and general damages, including nominal

   damages, as allowed by law in an amount to be determined;

4) For an award of statutory damages and punitive damages, as allowed by law in an amount

   to be determined;

5) For an award of restitution or disgorgement, in an amount to be determined;

6) For an award of attorneys’ fees, costs, and litigation expenses, as allowed by law;

7) For prejudgment interest on all amounts awarded; and




                                            50
  Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 52 of 53 PAGEID #: 52




   8) Such other and further relief as the Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff, on behalf of himself and the Class of all others similarly situated, hereby demands

a trial by jury on all issues so triable pursuant to Rule 38 of the Federal Rules of Civil Procedure.


Dated: December 4, 2020                               Respectfully submitted,

                                                      /s/ Jeffrey S. Goldenberg
                                                      Jeffrey S. Goldenberg
                                                      GOLDENBERG SCHNEIDER, L.P.A.
                                                      4445 Lake Forest Drive, Suite 490
                                                      Cincinnati, OH 45242
                                                      Telephone: (513) 345-8297
                                                      Facsimile: (513) 345-8294
                                                      Email: jgoldenberg@gs-legal.com

                                                      Melissa S. Weiner*
                                                      Joseph C. Bourne*
                                                      PEARSON, SIMON & WARSHAW, LLP
                                                      800 LaSalle Avenue, Suite 2150
                                                      Minneapolis, Minnesota 55402
                                                      Telephone: (612) 389-0600
                                                      Facsimile: (612) 389-0610
                                                      Email: mweiner@pswlaw.com
                                                             jbourne@pswlaw.com

                                                      Hassan A. Zavareei*
                                                      Mark A. Clifford*
                                                      TYCKO & ZAVAREEI LLP
                                                      1828 L Street NW, Suite 1000
                                                      Washington, D.C. 20036
                                                      Telephone: (202) 973-0900
                                                      Facsimile: (202) 973-0950
                                                      Email: hzavareei@tzlegal.com
                                                             mclifford@tzlegal.com

                                                      Jeff Ostrow*
                                                      Jonathan M. Streisfeld*
                                                      Kristen Lake Cardoso*
                                                      KOPELOWITZ OSTROW
                                                      FERGUSON WEISELBERG GILBERT
                                                      1 West Las Olas Blvd., Suite 500
                                                      Fort Lauderdale, FL 33301




                                                 51
Case: 1:20-cv-00983-MWM Doc #: 1 Filed: 12/04/20 Page: 53 of 53 PAGEID #: 53




                                         Telephone: (954) 525-4100
                                         Facsimile: (954) 525-4300
                                         Email: streisfeld@kolawyers.com
                                                cardoso@kolawyers.com

                                         Counsel for Plaintiff and the Proposed
                                         Class and California Subclass

                                         *Pro Hac Vice Applications Forthcoming




                                    52
